ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on October 11, 1977, (351 So.2d 62, Fla.App.) reversing the judgment of the Circuit Court of Dade County, Florida, in the above styled appeal, and
*1135WHEREAS, on review of this court’s judgment filed July 27, 1979, 373 So.2d 916 and mandate now lodged in this court quashed a portion of this court’s judgment.
NOW, THEREFORE, It is Ordered that the mandate of this court issued in this cause November 16, 1977 is withdrawn, the opinion and judgment of this court filed October 11, 1977 insofar as it is in conflict with or fails to conform to the views expressed in the said opinion and judgment of the Supreme Court of Florida aforesaid is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated aforesaid, is adhered to. Costs allowed shall be taxed in the Circuit Court (Rule 3.16(b), Florida Appellate Rules.)